765 N.W.2d 615 (2009)
Debbie A. WHITMAN, Personal Representative of the Estate of Matthew Whitman, Deceased, Plaintiff-Appellant,
v.
BOYNE CITY, Defendant-Appellee, and
Dennis Jacob Lehto, Defendant.
Docket No. 138158. COA No. 280212.
Supreme Court of Michigan.
June 3, 2009.

Order
On order of the Court, the application for leave to appeal the December 18, 2008 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.